DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

Response to Arguments
Applicant’s amendments have overcome the previous 112 rejections but have introduced new 112 rejections.
The indicated allowability of claims 1, 3-5, 7, 9, 17, and 34-39 is withdrawn in view of the newly discovered reference(s) to US 2018/0311355 (Oldham et al., hereinafter Oldham).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claims 1 and 25 are objected to because of the following informalities:
In claim 1, line 4, “exposing it” should be –exposing the photosensitizing material--. 
In claim 25, line 1, “Non-transitory computer readable-medium” should be –A non-transitory computer readable-medium--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 33-38, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 33, 34, 36, and 38 recite the limitation “at which addition of the photosensitizing material targeted to the cell nucleus …as compared with use of the ionizing radiation dose alone”. Usage of “addition of” makes the claim unclear if this is meant to be an additional step. Usage of “at which” implies a conditional clause which renders the claim unclear. Usage of the term “alone” implies the removal of something/a step which renders the claim unclear. 
Claim 9 recites the limitation "the cell nucleus" and “the ionizing radiation dose alone” in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 40 inherits the deficiencies of claim 9 and are likewise rejected.
Claim 33 recites the limitation "the cell nucleus" and “the ionizing radiation dose alone” in lines 2-4. There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation “the cell nucleus” in lines 2-3. It is not clear which cell nucleus is being referred to as there are several cell nuclei mentioned in claim 25.
Claim 34 recites the limitation "the cell nucleus" and “the ionizing radiation dose alone” in lines 6-7. There is insufficient antecedent basis for these limitations in the claim.
Claim 34 recites the limitation “the cell nucleus” in lines 6. It is not clear which cell nucleus is being referred to as there are several cell nuclei mentioned in line 2 of the presence claim.
Claim 35 inherits the deficiencies of claim 34 and are likewise rejected.
Claim 35 recites the limitation “the nuclear DNA” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “the nucleus” in line 3. It is not clear which nucleus is being referred to as there are nuclei mentioned in line 2.  
Claim 36 recites the limitation "the cell nucleus" and “the ionizing radiation dose alone” in lines 8-9. There is insufficient antecedent basis for these limitations in the claim.
Claim 36 recites the limitation “the cell nucleus” in lines 8. It is not clear which cell nucleus is being referred to as there are several cell nuclei mentioned in claim 36.
Claims 37, 41, and 42 inherit the deficiencies of claim 36 and are likewise rejected.
Claim 37 recites the limitation “the nuclear DNA” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the cell nucleus" and “the ionizing radiation dose alone” in lines 8-10. There is insufficient antecedent basis for these limitations in the claim.
Claim 38 recites the limitation “the cell nucleus” in line 8. It is not clear which cell nucleus is being referred to as there are several cell nuclei mentioned in line 2 of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 33, 34, 36, and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 9, 33, 34, 36, and 38 recite the limitation “at which addition of the photosensitizing material targeted to the cell nucleus …as compared with use of the ionizing radiation dose alone”. Usage of the term “alone” implies the removal of something/a step which makes the claim broader and thus not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 7, 9, 17, and 34 -42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0218049 (Chen et al., hereinafter Chen) and US 6,500,800 (Sobolev et al., hereinafter Sobolev) in view of US 2018/0311355 (Oldham et al., hereinafter Oldham).
In regards to claims 1 and 17, Chen discloses delivering photosensitizing material to the tissue cells (paragraphs 91-94), wherein the photosensitizing material is targeted to the tissue cells using a delivery agent (paragraph 51; nanoparticles as photosensitizer carriers); and activating the photosensitizing material by exposing it to secondary products of ionizing radiation generated when the ionizing radiation is directed at tissue, wherein DNA damage is caused in the tissue cells by photoproducts generated by activation of the photosensitizing material (paragraphs 49-53; secondary ionizing radiation to activate photosensitizing material), Chen does not specifically disclose deliver photosensitizing material to the nucleus of tissue cells, wherein the photosensitizing material is targeted to the nucleus of the tissue cells using a nucleus delivery agent and also does not state that the secondary products of ionizing radiation comprise Cherenkov light. 
In a related area, Sobolev discloses a composition and method for causing photodynamic damage to target cells. Sobolev discloses in claim 1 the targeted transport of photosensitizer to the nucleus of the target cell by attaching the photosensitizer to a nuclear localizing signal. In addition, the abstract and column 4, lines 38-column 5, line 18 of Sobolev states that the use of a nucleus delivery agent allows for targeting delivery of components into the nucleus of a cell for therapeutic purposes.
Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Chen to include the nucleus delivery agent of Sobolev in order to facilitate targeted delivery of components to the nucleus of the cell.  Chen and Sobolev do not teach that the secondary byproducts of the ionizing radiation comprise Cherenkov light. 
In a related area, Oldham discloses methods for radiotherapy to trigger light activation drugs that uses Cherenkov radiation light (see title and abstract).  Oldham states in paragraphs 52-54 that usage of Cherenkov light to activate drugs such as radio sensitizers that are normally activated by UV light solves one of the major issues of drugs that are activated by UV light which is limited depth penetration of UV light. Oldham also states that the usage of Cherenkov light activation of specific drugs can provides an additional highly localized damage component that enhances radiotherapy. Paragraphs 108 and 138 state that activation of porphyrins (one of the drugs that react to Cherenkov radiation) cause the cell damage in tissues (meeting the limitations of claim 17). Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Chen and Sobolev to use Cherenkov light to activate photosensitizing material as taught by Oldham in order to solve depth penetration issues of UV light to activate drugs and provide an additional highly localized damage component that enhances radiotherapy.
In regards to claim 3, Chen, Sobolev, and Oldham disclose the limitations of claim 1. In addition, Chen states in the abstract and paragraphs 49-53 the use of porphyrin, and Oldham describes the use of porphyrin in paragraphs 108 and 138.  
In regards to claims 5 and 7, Chen, Sobolev, and Oldham disclose the limitations of claim 1. In addition, Sobolev shows that the nuclear localizing signal is attached to the photosensitizing material and that Chen shows in paragraph 51 the use of a nano-sized carrier. Furthermore, Chen shows that the nanosized carriers can be liposomes (paragraph 27), which would make the carrier be formed of lipids. 
In regards to claims 9 and 40, Chen, Sobolev, and Oldham disclose the limitations of claim 1. In addition, as mentioned in claim 1 above, Oldham also states that the usage of Cherenkov light activation of specific drugs can provides an additional highly localized damage component that enhances radiotherapy.  This makes the ionization radiation used by Chen, Sobolev, and Oldham ionizing radiation at a dosage level that when adding photosensitizing material to the cell nuclei increases the therapeutic efficacy as compared to using the ionizing radiation alone.
In regards to claim 39, Chen, Sobolev, and Oldham disclose the limitations of claim 1.  Chen states that one of single fraction radiation doses mentioned in paragraph 127 is 10 Gy and that a normal daily dose of 2 Gy given daily in paragraph 128.  Oldham states activation with an irradiation of 3.3 Gy (paragraphs 35 and 54). Both irradiation parameters are fall within the claimed range of less than 10 Gy.

In regards to claims 34, 36, and 38 Chen discloses nanoparticle based photodynamic therapy (title; abstract).  Chen discloses a device for photodynamic therapy that delivers photosensitizing material to the tissue cells (paragraphs 91-94), wherein the photosensitizing material is targeted to the tissue cells using a delivery agent (paragraph 51; nanoparticles as photosensitizer carriers); and activate the photosensitizing material by exposing the material to secondary products of ionizing radiation generated when the ionizing radiation is directed at tissue, wherein DNA damage is caused in the tissue cells by photoproducts generated by activation of the photosensitizing material (paragraphs 49-71; secondary ionizing radiation  activates photosensitizing material, requires a presence of an apparatus that emits ionizing radiation such as an X-ray source (paragraphs 60-62)), Chen does not specifically disclose deliver photosensitizing material to the nuclei of tissue cells, wherein the photosensitizing material is targeted to the nuclei of the tissue cells using a nucleus delivery agent and that the treatment and also does not state that the secondary byproducts of the ionizing radiation comprise Cherenkov light where the ionization radiation is at a dosage level at which addition of the photosensitizing material targeted to the nuclei of the tissue cells increases efficacy as compared with use of the ionizing radiation alone. 
In a related area, Sobolev discloses a composition and method for causing photodynamic damage to target cells. Sobolev discloses in claim 1 the targeted transport of photosensitizer to the nucleus of the target cell by attaching the photosensitizer to a nuclear localizing signal. In addition, the abstract and column 4, lines 38-column 5, line 18 of Sobolev states that the use of a nucleus delivery agent allows for targeting delivery of components into the nucleus of a cell for therapeutic purposes.
Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system of Chen to include the nucleus delivery agent of Sobolev in order to facilitate targeted delivery of components to the nucleus of the cell. Chen and Sobolev do not state that the secondary byproducts of the ionizing radiation comprise Cherenkov light where the ionization radiation is at a dosage level at which addition of the photosensitizing material targeted to the nuclei of the tissue cells increases efficacy as compared with use of the ionizing radiation alone. 
In a related area, Oldham discloses methods for radiotherapy to trigger light activation drugs that uses Cherenkov radiation light (see title and abstract). Oldham states in paragraphs 52-54 that usage of Cherenkov light to activate drugs such as radio sensitizers that are normally activated by UV light solves one of the major issues of drugs that are activated by UV light which is limited depth penetration of UV light. Oldham also states that the usage of Cherenkov light activation of specific drugs can provides an additional highly localized damage component that enhances radiotherapy, which meets the “at which addition of the photosensitizing material targeted to the cell nucleus increase therapeutic efficacy as compared with the use of the ionizing radiation alone” limitation. This also makes the dosage level of ionizing radiation therapeutically effective in presence of the photosensitizing material. Paragraphs 108 and 138 state that activation of porphyrins (one of the drugs that react to Cherenkov radiation) cause the cell damage in tissues. 
Oldham shows in figure 3 and paragraphs 173-183 and 235-238, system that has an apparatus for ionizing radiation (1- initiation energy source that outputs x-rays) and a hardware processor/control unit (computer system -5) with a hardware processor and a non-transitory medium (paragraph 176) that causes the computer device to perform the method steps of  
configuring treatment parameters to activate the photosensitizing material delivered to nuclei of tissue cells by exposing the photosensitizing material to secondary products of ionizing radiation generated when the ionizing radiation is directed at tissue (paragraph 183), wherein the secondary products of the ionizing radiation comprise Cherenkov light, wherein the treatment parameters comprise doses of the ionizing radiation (paragraphs 235-238); and 
control delivery of ionizing radiation at specific dosage levels (paragraphs 174, 182-185, 198-200).
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the system of Chen and Sobolev to include the systems taught by Oldham to use Cherenkov light to activate photosensitizing material in order to solve depth penetration issues of UV light to activate drugs and provide an additional highly localized damage component that enhances radiotherapy.

In regards to claims 35 and 37 Chen, Sobolev, and Cherenkov disclose the limitations of claims 34 and 36. In addition, as noted by Cherenkov, the photosensitizing material is activated by the Cherenkov light and its activation would naturally damage nuclear DNA due to the photosensitizing material being delivered to the nuclei of the cells.
In regards to claim 41, Chen, Sobolev, and Oldham disclose the limitations of claim 36. In addition, as mentioned in claim 36 above, Oldham states that the usage of Cherenkov light activation of specific drugs can provides an additional highly localized damage component that enhances radiotherapy.  This makes the ionization radiation used by Chen, Sobolev, and Oldham ionizing radiation at a dosage level that when adding photosensitizing material to the cell nuclei increases the therapeutic efficacy as compared to using the ionizing radiation alone.

In regards to claim 42, Chen, Sobolev, and Oldham disclose the limitations of claim 36.  Chen states that one of single fraction radiation doses mentioned in paragraph 127 is 10 Gy and that a normal daily dose of 2 Gy given daily in paragraph 128.  Oldham states activation with an irradiation of 3.3 Gy (paragraphs 35 and 54). Both irradiation parameters are fall within the claimed range of less than 10 Gy.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0218049 (Chen et al.) in view of US 6,500,800 (Sobolev et al.) in view of US 2018/0311355 (Oldham et al., hereinafter Oldham) as applied to claim 3 above, and further in view of US 2003/0083649 (Margaron et al., hereinafter Margaron).
In regards to claim 4, Chen, Sobolev, and Oldham disclose the limitations of claims 3 but do not explicitly state that the porphyrin used is tetraphenylporphyrin. In a related area, Margaron discloses methods for reducing or preventing photodynamic therapy related inflammation. Paragraphs 62 and 76 show exemplary porphyrins used with tetraphenylporphyrin as one of the porphyrins that can be used. Applicant has not disclosed the criticality of tetraphenylporphyrin. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Chen and Sobolev to use tetraphenylporphyrin as the porphyrin as taught by Margaron because it is one of many known porphyrins that can be used in photodynamic therapy. 

Allowable Subject Matter
Claims 25, 27-29, and 31 are allowed.
Claim 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

In regards to claim 25, the prior art of record does not teach or suggest non-transitory computer readable media that contains instructions that cause a computing device to configure treatment parameters to activate photosensitizing material delivered to nuclei of tissue cells by exposing the photosensitizing material to secondary products of ionizing radiation generated when the ionizing radiation is directed at tissue, wherein the secondary products of the ionizing radiation comprise Cherenkov light, wherein the treatment parameters comprise doses of the ionizing radiation AND doses of the Cherenkov light, wherein the photosensitizing material is targeted to the nuclei of the tissue cells using a nucleus delivery agent.
Claims 27-29, 31, and 33 are dependent on allowed matter from claim 25 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791